Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a first Office Action on the Merits. Claims 1-4, 7-14, as originally filed 09 NOV. 2020, are pending and have been considered as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 
17 FEB. 2021  has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4, 7, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIRSCH BENEDIKT et al. EP 2055363 A1 (Kirsch).
As per claim 1 Kirsch teaches a furniture item assembled from flat panels (FIG. 4a; this is considered exemplary), 

wherein each panel has at least one magnet (bar magnet 5, FIG. 4c) disposed in or on each bevelled edge of the panel so as to provide magnetic coupling between interengaging bevelled edges of adjacent panels; 
wherein each magnet is disposed in or on its bevelled edge such that a magnetic pole of the magnet is oriented normal to the surface of its bevelled edge (bar magnet 5, FIG. 4c; this is considered "in or on" the bevelled edge and would extend normal as exemplified by FIG. 2).
Kirsch fails to explicitly disclose:
wherein each of the magnets comprises an outward facing magnetic pole (see "N" and "S", FIG. 2; these are considered exemplary and "outward facing" as broadly claimed) and 
the magnetic poles are arranged around each panel in a pattern such that the outward facing magnetic poles alternate in a repeating pattern of North, South in a circumferential direction around the panel.
In a separate embodiment (FIG. 2), Kirsch makes clear the magnets can be arranged as claimed, specifically:
wherein each of the magnets comprises an outward facing magnetic pole (see "N" and "S", FIG. 2) and 
the magnetic poles are arranged around each panel in a pattern such that the outward facing magnetic poles alternate in a repeating pattern of North, South in a circumferential direction around the panel (see "poles alternate in a repeating pattern of North, South", as broadly claimed in FIG. 2).


As per claim 2 Kirsch teaches the limitation according to claim 1 and further discloses each panel has front and rear flat opposing faces (see "front and rear" at top and bottom as exemplified in FIG. 4c) and wherein the front and rear faces are joined by at least one bevelled edge (see FIG. 4c).

As per claim 4 Kirsch teaches the limitation according to claim 2 and further discloses each bevelled edge extends from the front surface to the rear surface at an internal angle of between 1 and 89 degrees to one of the surfaces (see FIG. 4c).

As per claim 7 Kirsch teaches the limitation according to claim 1 and further discloses each panel is symmetrical under a 360/n degree rotation about an axis extending from a center of the front face in a direction normal to the front face, where n is the number of bevelled edges of each panel (FIG. 4a; this is considered exemplary).

As per claim 12 Kirsch teaches the limitation according to claim 1 and further discloses the magnetic field of each magnet extends through the panel (FIG. 4c; 

As per claim 13 Kirsch teaches the limitation according to claim 2 and further discloses each bevelled edge extends from the front surface to the rear surface at an internal angle of between 10 and 80 degrees to one of the surfaces (see FIG. 4c).

As per claim 14 Kirsch teaches the limitation according to claim 2 but fails to explicitly disclose:
each bevelled edge extends from the front surface to the rear surface at an internal angle of 45 degrees to one of the surfaces.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Kirsch by substituting the angle of 45 degrees as an obvious design choice in order to form a particular shape since it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Kirsch in view of ANTON DOLADO ES1093408 U (Anton).
As per claim 3 Kirsch teaches the limitation according to claim 2 and Kirsch further discloses each side of the panel has a respected bevelled edge (FIG. 4c) 
the front and back faces of each panel are square, and
each of the four sides of the square has a respective bevelled edge connecting the front and back faces.
Anton discloses square panels, specifically:
the front and back faces of each panel are square (see FIG. 1), and 
each of the four sides of the square has a respective edge (see four sides with respective edges, FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Kirsch in view of Anton by substituting the square shapes as taught by Anton as an obvious design choice in order to enable stacking in a familiar block-type fashion.

Claim 8-11 rejected under 35 U.S.C. 103 as being unpatentable over Kirsch as applied to claim 1 and further in view of Devos et al. US 10104960 B2 (Devos).
As per claim 8 Kirsch teaches the limitation according to claim 1 but fails to explicitly disclose:
one or more bevelled edges of each panel has a protrusion and a depression; wherein a protrusion of a first panel may interengage with a depression of a second panel to inhibit movement between the two panels in at least one direction.

one or more bevelled edges of each panel has a protrusion (tongue 8, FIG. 2) and a depression (groove 9, FIG. 2); wherein a protrusion of a first panel may interengage with a depression of a second panel (see “interengage” FIG. 1) to inhibit movement between the two panels in at least one direction.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Davis by including the tongue and groove as taught by Devos in order to allow the adjacent panels to for an improved fit because doing would prevent separation of the panels when assembled.
 
As per claim 9 Kirsch in view of Devos teaches the limitation according to claim 8 and Devos further discloses the at least one direction is parallel to the bevelled edge (FIG. 2). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Kirsch in view of Devos by including the “direction is parallel to the bevelled edge” as taught by Devos in order to restrict movement between the panels away from one another in the direction parallel to the bevelled edge because doing would allow a connection which distributes force consistently along the joint. 

As per claim 10 Kirsch in view of Devos teaches the limitation according to claim 8, and Devos further discloses the protrusion and depression are adjacent each other in a direction along the bevelled edge (FIG. 2), and wherein, in that 

As per claim 11 Kirsch in view of Devos teaches the limitation according to claim 8, and Devos further discloses at least two bevelled edges of each panel have the same arrangement of protrusion and depression such that the protrusion and depression of a bevelled edge of a first panel will match with the protrusion and depression on a first bevelled edge of a second panel and will match with the protrusion and depression on a second bevelled edge of the second panel (see matching first and second elements, FIG. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Kirsch in view of Devos by including the matching shapes as taught by Devos in order to allow improved connection between the panels because doing would allow a connection which distributes force consistently along the joint.

Response to Arguments
Applicant’s arguments with respect to claim 1-4, 7-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on Monday - Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/J. J. S./
Examiner, Art Unit 3633


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635